OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              „,_,_. .R.O. BOX 12aQ8KCAeiTOL STATION, AUSTIN, TEXAS 78711
              OFFICIAL BUSINESS „ &$&&**& U.S.postage^tneybowes
              STATE OF TEXAS ^g^s^ ^111181 m,
              PENALTY FOR ^f^g^fe^^^ ««•
              PRIVATE USE m^f                                       ZIP 78701
                                                                    02 m
9/18/2015                                                       ^OA^Wo? 8SP-1 5§601'7S-rdR
BADEAUX, ALPHAJAMES \Trt: CtTN&^05-02^01288CR                                    PD-0859-15
The appellant's pro se petition for disejrjftioj^af^r.eview has this day been received
and filed.                       '^SFt&^J^'
                                       '^522ZE??>"
                                                                            Abel Acosta, Clerk

                               ALPHA JAMES BADEAUX
                                                         >TDC #1336251
                                                                                ANK
                              +mmm                   m




                                                                                          VI